United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                               March 31, 2005
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                            No. 04-60301



CONVENIENCE FOOD SYSTEMS, INC., d/b/a CFS NORTH AMERICA

                                          Petitioner-Cross-Respondent,

versus


NATIONAL LABOR RELATIONS BOARD,

                                          Respondent-Cross-Petitioner.

                       --------------------
 On Petition for Review and Cross-Application for Enforcement of
          an Order of the National Labor Relations Board
                           (16-CA-22135)
                       --------------------

Before WIENER, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Convenience Food Systems, Inc., (“CFS”) challenges the order

of the National Labor Relation Board (“NLRB”) that affirmed the

findings and holdings of an Administrative Law Judge (“ALJ”) that

CFS violated sections 8(a)(1) and 8(a)(3) of the National Labor

Relations Act (the “Act”).2    After hearing testimony from several

employees of CFS, the ALJ determined that CFS had violated section

8(a)(1) by coercively interrogating employees about their and other

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     2
         29 U.S.C. § 158(a)(1), (a)(3).
employees’ union activities, threatening an employee with trouble

or termination in retaliation for union activities, and maintaining

a policy of prohibiting employees’ discussion of wages.                 The ALJ

also concluded that CFS had violated sections 8(a)(1) and (3) by

reprimanding   and     discharging    two    employees      because    of   their

discussions    about    unionizing     and    other   concerted,       protected

activities.     The ALJ ordered CFS to reinstate the discharged

employees with backpay, discontinue any policies that prohibited

employees from talking about wages or other working conditions, and

post a notice informing employees of their rights under federal

labor laws.

      Before   the     NLRB,    CFS   challenged      the    ALJ’s     findings,

conclusions, and order.         The NLRB affirmed the ALJ’s findings,

rulings, and conclusions and adopted the recommended order with

minor modifications to the proposed notice.           CFS now appeals to us

the NLRB’s determinations that CFS violated the Act and the NLRB’s

order of reinstatement of the two discharged employees; the NLRB

cross-petitions for enforcement of its order. We have jurisdiction

over the NLRB’s final decision and order under 29 U.S.C. § 160(e)

and (f).

      We review the NLRB’s conclusions of law de novo but defer to

its legal conclusions if they are reasonably grounded in the law

and   not   inconsistent       with   the    Act.3     The    NLRB’s     factual

      3
       Tellepsen Pipeline Servs. Co. v. NLRB, 320 F.3d 554, 559
(5th Cir. 2003).

                                       2
determinations and its application of its legal conclusions to the

facts      of    the   case    must   be   upheld   if   they   are   supported   by

substantial evidence on the record considered as a whole.4                        The

substantial evidence standard of review is deferential: We must

affirm the NLRB’s decision “if a reasonable person could have found

what the ALJ found, even if the appellate court might have reached

a different conclusion had the matter been presented to it in the

first instance.”5

       On issues of credibility, we are bound by the determinations

of the ALJ unless “(1) the credibility choice is unreasonable, (2)

the choice contradicts other findings, (3) the choice is based upon

inadequate reasons or no reason, or (4) the ALJ failed to justify

his choice.”6          “Absent extraordinary circumstances, a reviewing

court does not substitute its view of credibility for that of the

ALJ or weigh the credibility of one witness against another and

search for contradictory inferences.”7               If the record is “fraught

with       conflicting        testimony,    requiring     essential    credibility

determinations to be made, the trier of fact’s conclusions must be


       4
           Id.
       5
       Valmont Indus., Inc. v. NLRB, 244 F.3d 454, 463 (5th Cir.
2001)(citing Standard Fittings Co. v. NLRB, 845 F.2d 1311, 1314
(5th Cir. 1988)).
       6
       Asarco, Inc. v. NLRB, 86 F.3d 1401, 1406 (5th Cir. 1996)
(citing NLRB v. Motorola, Inc., 991 F.2d 278, 282 (5th Cir.
1993)).
       7
           Valmont Indus., 244 F.3d at 464.

                                            3
accorded particular deference.”8

       In this case, CFS asks us in essence to re-weigh the evidence

and re-evaluate the ALJ’s credibility choices.            After a close

review of the administrative record, we conclude that the ALJ’s

determinations are supported by substantial evidence and that she

supported her credibility choices with adequate reasons, which

choices are neither unreasonable nor unjustified.          We therefore

affirm the NLRB’s affirmance of the ALJ’s conclusions that CFS

violated sections 8(a)(1) and (a)(3) of the Act.

       We also affirm the NLRB’s order requiring CFS to reinstate the

two discharged employees.          It is true that, if the purposes or

policies of the Act would not be furthered by reinstatement, denial

of this remedy would be appropriate.9         Likewise, if reinstatement

could be construed as an invitation to employees to continue

misconduct, we would decline to enforce this remedy.10               After

reviewing the credited evidence, however, we cannot conclude that

the    discharged      employees    engaged   in   misconduct   or   that

reinstatement would not further the policies and purposes of the

Act.        We therefore hold their reinstatements appropriate.       The

rulings of the NLRB are, in all respects, ordered


       8
       NLRB v. Brookwood Furniture, Div. of U.S. Indus., 701 F.2d
452, 456 (5th Cir. 1983).
       9
       See NLRB v. Brookshire Grocery Co., 919 F.2d 359, 364 (5th
Cir. 1990).
       10
            Id. at 365.

                                      4
ENFORCED.




            5